DETAILED ACTION
This action is in response to the amendment filed 12/15/2021.  Claims 1 and 11 are currently amended.  No claims are newly added.  Claims 2-4, 12-14 and 21-24 have been canceled.  Presently, claims 1, 5-11, 15-20 and 25-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/19/2019.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 11, line 13: replace “the connection portion” with-- the connecting portion--.

The amendment to claim 11 is to correct an antecedent basis issue with the claim.
Allowable Subject Matter
Claims 1, 5-11, 15-20 and 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a valve assembly having a valve body comprising a valve seat comprising a bottom wall, a top wall, and first and second side walls with the valve seat comprising at least one flange extending from one of the bottom wall, first side wall and second side wall along a direction that is substantially perpendicular to a plane defined by the bore, a pair of end members extending in a direction perpendicular to a direction along which the at least one flange extends and wherein each of the pair of end members further comprising a trunnion with each of the trunnions protruding through a corresponding opening provided in the exhaust passageway, a valve shaft received in the trunnion of each of the pair of end members, the valve shaft comprising a pair of ends with each end received in a through hole in each trunnion of the pair of end members with an end plate covering the through hole of each trunnion of the pair of end members and sealing each end of the pair of ends of the valve shaft in the pair of end members in combination with the other limitations of the claim.
Claims 5-10, 20 and 25-27 depend from claim 1, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 1.
Regarding claim 11, the prior art of record does not disclose or suggest a valve assembly for positioning in a housing assembly defining an exhaust passageway wherein the valve assembly includes a valve body comprising a valve seat comprising a bottom wall, a top wall, and first and second side walls with the valve seat comprising at 
Claims 15-19 and 29-32 depend from claim 11, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        




	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753